DETAILED ACTION

	This Office Action is in response to Applicant’s Election dated 12/02/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on [12/2/2021  is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  Election was made without traverse in the reply filed on 12/2/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2. 5-8, and 10 are rejected under 35 U.S.C. 102 (a)(1) and 102(a)(2) as being anticipated  by Clevenger et al [US 2017/0365550]
►	With respect to claims 1-2, 8 and 10, Clevenger et al (figs 1-10, text [0001]-[0052]) discloses the claimed method for forming a semiconductor device, comprising: 
	providing a substrate (58/60, fig 3);	
	forming a dielectric layer (54, fig 3, text [0028] & [0026]) on the substrate; wherein the dielectric layer is made of a non-nitrogen-containing material or a nitrogen-containing material; wherein the dielectric layer is formed by a chemical vapor deposition process, an atomic layer deposition process, a physical vapor deposition process, or a combination thereof.
	forming a through hole in the dielectric layer, the through hole exposing a portion of a top surface of the substrate (fig 3); 
	performing a surface treatment process on the dielectric layer of sidewalls of the through hole; wherein: the surface treatment process includes a plasma surface treatment process, an ion doping process, or a combination thereof (text [0034]-[0039]];
	filling a metal layer (70, fig 6) in the through hole.
►	With respect to claim 5, Clevenger et al discloses wherein the substrate includes a conductive plug (60, fig 3), and the through hole exposes a portion of a top surface of the conductive plug.
►	With respect to claim 6, Clevenger et al discloses forming an etch stop layer (56, fig 3) on the substrate before forming the dielectric layer.
►	With respect to claim 7, Clevenger et al discloses (fig 3, text [0028]) before filling the metal layer in the through hole, etching the etch stop layer (56) to expose the portion of the top surface of the conductive plug.
Claims 1, 3-4, 8-9 are  rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cheng et al [US 10,170,322]
►	With respect to claims 1 and 3-5,  Cheng et al (figs 1A-4, cols 1-18) discloses the claimed method for forming a semiconductor device, comprising: 

	forming a dielectric layer (30) on the substate; 
	forming a through hole (44 fig 1C) in the dielectric layer, the through hole exposing a portion of a top surface of the substrate;
	 performing a surface treatment process (70, fig 1E, cols 11-13:  ALD process forming barrier TiN layer – titanium containing surface treatnent) on the dielectric layer of sidewalls of the through hole; wherein the surface treatment process includes a ruthenium-containing surface treatment, a tungsten-containing surface treatment, a cobalt-containing surface treatment, a titanium- containing surface treatment, or a combination thereof;
	filling a metal layer (72, fig 1E) in the through hole; wherein the metal layer is made of a material containing a same metal as used in the surface treatment process (ALD process 70 using Titanium containing precursor for surface treatnment process on the dielectric layer of sidewalls of through hole, the metal layer TiN 72 being filled in the through hole wherein the metal layer TiN 72 containing a same metal as used in the surface treatment process)
►	With respect to claim 8, Cheng et al discloses the dielectric layer (30) is made of a non-nitrogen-containing material or a nitrogen-containing material.
►	With respect to claim 9, Cheng et al discloses performing a nitridation surface treatment (nitrogen containing plasma pretreatment 50, fig 1D) on the dielectric layer of the sidewalls of the through hole , before the surface treatment process of the dielectric layer (70, fig 1E), when the dielectric layer (30, PSG, col 7)  is made of the non-nitrogen-containing material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819